DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on July 14, 2020 has been considered by the examiner and made of record in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

With regard to claim 7, it recites “a neural network” and “a residual neural network” in “wherein the machine learning model includes at least one of a neural network, a residual neural network, a full resolution residual network (FRRN), a decision tree model, a random forest model, a Bayesian network or a clustering model”.  It appears that “a neural network” and “a residual neural network” are different since the machine model includes at least one of them, however “a neural network” encompasses any type of neural network.  Therefore, it is unclear how the machine learning model can include “a residual neural network” and not also include “a neural network”.  Examiner interprets that a machine learning model which includes a residual neural network also includes a neural network for the prior art search.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,719,641.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,719,641.  Dependent claims 2-10 and 12-20 of the present application are substantially the same as dependent claims 2-10 and 12-20 of 10,719,641.
Please see the following table for the claim 1 analysis (and similarly applied to claim 11):
16/897,877
10,719,641
Claim Interpretation
1. A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: 
receive aerial data having a plurality of points arranged in a pattern; 
provide an indication associated with each point from the plurality of points as an input to a machine learning model to classify each point from the plurality of points into a category from a plurality of categories; 

for each point from the plurality of points, identify a set of points from the plurality of points adjacent to that point in the pattern and having a common category from the plurality of categories of that point to define a shape from a plurality of shapes; 

define a polyline boundary of each shape from the plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to the position of at least one other point  associated with the border of that shape; 
define a layer for each category from the plurality of categories, the layer for a category from the plurality of categories including each shape from the plurality of shapes associated with that category; and 
generate a computer-aided design file using the polyline boundary of each shape from the plurality of shapes and the layer for each category from the plurality of categories.
1. A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: 
receive aerial data having a plurality of points arranged in a pattern; 
provide an indication associated with each point from the plurality of points as an input to a machine learning model, the machine learning model configured to classify each point from the plurality of points into a category from a plurality of non-binary categories; 

for each point from the plurality of points, identify a set of points from the plurality of points adjacent to that point in the pattern and having a common category from the plurality of non-binary categories to define a shape from a plurality of shapes; 

define a polyline boundary of each shape from the plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to the position of at least one other point 

associated with the border of that shape; 
define a layer for each category from the plurality of non-binary categories, the layer for a category from the plurality of non-binary categories including each shape from the plurality of shapes associated with that category; and 
generate a computer-aided design file using the polyline boundary of each shape from the plurality of shapes and the layer for each category from the plurality of categories.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 10,719,641.  More specifically, the only main difference, which is boldened and highlighted, is essentially the “non-binary categories”.  Therefore, 10,719,641 is a narrower version of the present application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz et al. “Stacked Hierarchical Labeling” (henceforth “Munoz (Stacked)”) in view of Suzuki et al. “Topological Structural Analysis of Digitized Binary Images by Border Following” (henceforth “Suzuki”), and further in view of Stassopoulou et al. “Building Detection using Bayesian Networks” (henceforth “Stassopoulou”), and further in view of Kacyra et al. (US 2002/0059042) (henceforth “Kacyra”).  Munoz (Stacked), Suzuki, Stassopoulou and Kacyra are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 1, Munoz (Stacked) teaches  cause the processor to:
receive data having a plurality of points arranged in a pattern (Munoz (Stacked): [Page 2, Figure 1] a received image containing regions is labeled “Given an image and its hierarchical decomposition of regions, we sequentially predict the proportion of labels present (drawn in the dashed boxes) using image features and previous predictions”) 
provide an indication associated with each point from the plurality of points as an input to a machine learning model (Munoz (Stacked): [Page 4] the predicted labels from previous levels (provide an indication associated with each point) are provided to the later trained levels (as an input to a machine learning model) “In our approach we break up the complex structured prediction problem into a series of simpler classification problems, inspired by recent works in machine learning focused on sequence prediction … After a level has been trained, the predicted labels are passed to the child regions to be used as features that model contextual relationships”)
to classify each point from the plurality of points into a category from a plurality of categories (Munoz (Stacked): [Page 3, Top] the leaves have only one label (to classify each point into a category) “Ideally the leaves in the hierarchy are regions that contain only one label”, and [Page 5, Bottom] the labels are predefined (from a plurality of categories) “We denote by K the set of possible labels”)

Munoz (Stacked) does not appear to explicitly disclose: for each point from the plurality of points, identify a set of points from the plurality of points adjacent to that point in the pattern and having a common category from the plurality of categories of that point to define a shape from a plurality of shapes.

However, Suzuki teaches:
for each point from a plurality of points, identify a set of points from the plurality of points adjacent to that point in a pattern and having a common category from a plurality of categories of that point (examiner notes that there can be multiple processing engines in view of the instant application [Figure 3] and [Paragraph 1056]) (Suzuki: [Page 39, Bottom] the outermost border of a binary picture is determined, where a common category and other categories represents a binary relationship (i.e. common-category = 1, and other categories = 0) “We can modify the algorithm shown above so that it follows only the outermost borders of a binary picture (i.e., the outer border between the background and a 1-component)”)
to define a shape from a plurality of shapes (Suzuki: [Page 1] the extracted borders represent the original components (to define a shape from a plurality of shapes) “If one wants to convert a binary picture into the border representation, then he can extract the topological structure of the image with little additional effort by using the algorithms presented here”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling method disclosed by Munoz (Stacked) with the boundary extraction method of binary images disclosed by Suzuki.  One of ordinary skill in the art would have been motivated to make this modification in order to represent a component in a binary image (i.e. same category vs. different category) by its enclosing border (Suzuki: [Page 32] “If one wants to convert a binary picture into the border representation, then he can extract the topological structure of the image with little additional effort by using the algorithms presented here. The information to be extracted is the surroundness relation among the two types of borders: the outer borders”)

Munoz (Stacked) in view of Suzuki does not appear to explicitly disclose: data received being aerial data; and define a polyline boundary of each shape from the plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to the position of at least one other point associated with the border of that shape.  

However, Stassopoulou teaches:
receive aerial data having a plurality of points arranged in a pattern (Stassopoulou: [Page 728, Figure 6] shows aerial data which is analyzed, and [Page 717, Top] the image is composed of points and describing buildings (a plurality of points arranged in a pattern) “It then searched along the epipolar lines to find the precise building locations. The evaluation was performed on all visible image points in terms of both standard deviation and pixel distance”)
define a polyline boundary of each shape from a plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to the position of at least one other point associated with the border of that shape (examiner interprets “a polyline” to reasonably encompass a line in vector format associated with points in view of the instant application [Paragraph 1068-1069]) (Stassopoulou: 718 the polygonal approximation is based on the boundary (define a polyline boundary associated with a border of that shape) “Evidence is collected for each region including: …  (d) the region's extracted boundary. This will be processed further to derive a polygonal approximation to the region, using the derived corners, as well as a measure of rectangularity”, and 721 the polyline boundary is defined with respect to corner points, and the corner points are defined with respect to an curvature threshold (with respect to a criterion a position of each point) “Segmented region boundary points (indexed by s1::sn) were then labeled as corners if … the absolute curvature value at such a peak was greater than a threshold”, and [Page 728, Figure 6] polygonal approximation of a building 
    PNG
    media_image1.png
    256
    751
    media_image1.png
    Greyscale
)

It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and boundary extraction method disclosed by Munoz (Stacked) in view of Suzuki with the one or more boundary extraction steps disclosed by Stassopoulou.  One of ordinary skill in the art would have been motivated to make this modification in order to update building layers in maps from orthomosaic aerial images (Stassopoulou: [Page 716] “The main contribution of this paper is to explore the use of Bayesian Networks to combine diverse information obtained from orthophotos and assign probabilities to buildings to create and update the building layer in maps. … Although Bayesian networks have been successfully applied to medical diagnosis,8;29 forecasting,1;7 environmental risk assessment39 and other decision-making systems, they have yet to be fully utilized in Computer Vision systems.”).

Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou does not appear to explicitly disclose: a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to; and define a layer for each category from the plurality of categories, the layer for a category from the plurality of categories including each shape from the plurality of shapes associated with that category; and generate a computer-aided design file using the polyline boundary of each shape from the plurality of shapes and the layer for each category from the plurality of categories.

However, Kacyra teaches:
a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: (Kacyra: [Page 58] the system runs on a processor executing an OS and having access to RAM “The CGP will run on a I 00 MHz Pentium Processor running Windows NT in a ·laptop box. The system will provide a minimum of 48 Mbytes of RAM with a 512 kbyte cache”, and [Paragraph 94] the system executes software “Referring still to FIG. 2, the CGP 40 is constituted of a data processing system (e.g., a notebook computer or a graphics workstation) and special purpose software that when executed conFig.s the CGP 40 data processing system to perform the FDV 10 control and targeting functions”, and [Page 24] data can be accessed by the program “The database module encapsulates storage and retrieval of the data generated by the application. It should provide rapid access to that data, whether it is stored on disk or in memory, in a transparent manner”)
define a layer for each category from a plurality of categories (Kacyra: [Paragraph 328] any of the generated data can be placed into different layers “Traversing the data set can be simplified by placing objects in different layers, and then displaying only the layers of interest”)
the layer for a category from the plurality of categories including each shape from a plurality of shapes associated with that category (Kacyra: [Page 30] elements can be classified (including each shape associated with that category) using hierarchical layers (the layer for a category from a plurality of categories), and a higher level layer can contain multiple lower level layers corresponding to the different elements “Elements can be provided with tags or ‘layer’ information for classification purposes. When constructing a model of a plant or of a refinery, the user may choose tags from previously defined hierarchical menus; … Supporting Structure -- Maintenance Gangways -- Pipe Systems -- Other ... And at a second level within the category ‘Pipe Systems’ we might find: • Steam -- Water -- Gas -- Oil -- Alcohol”, and [Paragraph 87] the elements correspond to geometric shapes (from a plurality of shapes) “the CGP module 40 recognizes geometric shapes represented by groups of points in the point cloud 30, and the CGP module generates a CGP model 42 that represents these geometric shapes.”)
generate a computer-aided design file using a polyline boundary and the layer for each category from the plurality of categories (Kacyra: [Figure 1A] data is exported to 3D CAD in an output step 
    PNG
    media_image2.png
    93
    480
    media_image2.png
    Greyscale
, and [Page 33] any of the data generated can be exported (generate a file using the polyline boundary of each shape and the layer for each category) “Data generated within the CYRAX CGP can be exported in an ASCII text format in the form of ‘.crx’ files.”, and [Page 57] information stored as CGP data can be exported to CAD “The Data Exchange toolkit provides the functionality necessary to seamlessly integrate the CGP with other CAD packages and vendor provided catalogues. The toolkit will ultimately import and export a wide variety of file types dependent upon market need”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and boundary extraction method disclosed by Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou with the steps for outputting data as layers in a CAD file disclosed by Kacyra.  One of ordinary skill in the art would have been motivated to make this modification in order to perform further processing steps (Kacyra: [Paragraph 329] “The resulting model can be exported to any of a number of CAD programs for further editing or designing. In the preferred embodiment, the CGP 40 can create a CAD file in a format compatible with several commercial CAD programs, and can then start the CAD program, having it load the generated data file.”)

With regard to claim 2, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: wherein the aerial data is from an aerial orthomosaic image formed by a plurality of pixels, each point from the plurality of points is associated with a pixel from the plurality of pixels in the aerial orthomosaic image (Stassopoulou: [Page 715, Top] “This paper further explores the uses of Bayesian Networks for detecting buildings from digital orthophotos”, and [Page 716, Top] “The main contribution of this paper is to explore the use of Bayesian Networks to combine diverse information obtained from orthophotos and assign probabilities to buildings to create and update the building layer in maps.”)

With regard to claim 3, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: wherein the aerial data is from a point cloud (Kacyra: [Paragraph 11] points in a 3D space are obtained from the air “Another known field gathering data process employs stereo photography and aerial photogrammetry … Specifically, with the aid of specially mounted stereoscopic viewing lenses, the operator digitizes the coordinates of a sufficient number of points to allow the definition of the objects using the stereo photographs”).

With regard to claim 4, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: wherein the plurality of categories is associated with at least one of a manmade structure or a geological feature (examiner interprets “a geological feature” to reasonably encompass a tree in view of the instant application [Paragraph 1060]) (Stassopoulou: [Figure 3] shows that the categories comprise a road and building (manmade structure) and a tree (geological feature)).

With regard to claim 6, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: wherein the aerial data includes elevation data associated with each point from the plurality of points (Kacyra: [Paragraph 9] the distance to the measured point (includes elevation data) is recorded in combination with generating the 3D point “the laser ranging device obtains a precise measurement of the distance between the instrument and the target ... The distance and angle data are either recorded automatically … or are reduced within the instrument to Cartesian coordinates relative to the instrument axes.”)

With regard to claim 7, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: wherein the machine learning model includes at least one of 
a neural network
a residual neural network
a full resolution residual network (FRRN)
a decision tree model (examiner notes that a decision tree model can be used to draw conclusions based on observations in view of the instant application [Paragraph 1054] “using a decision tree to draw conclusions about an item's target value based on observations about that item”) (Munoz (Stacked): [Page 4, Middle] a tree structure is used to determine how to segment and then label the regions “In our approach we break up the complex structured prediction problem into a series of simpler classification problems, inspired by recent works in machine learning focused on sequence prediction [4,5] … Furthermore, the hierarchy provides spatial support context between levels and naturally propagates long-range interactions that may be hard to capture with pairwise interactions”)
a random forest model
a Bayesian network (Stassopoulou: [Page 718] “All evidence for a region is entered into the Bayesian network for inference and a probability of each region being a building is derived”, and [Page 723, Figure 4] shows a Bayesian network for building detection)
a clustering model

With regard to claim 9, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: the aerial data is verified using ground control points (examiner interprets “is verified” to reasonably encompass correcting errors since they would first be detected before being corrected) (Kacyra: [Paragraph 283] a control point whose position is known can be placed on the ground since it would not move “The novel method described here to correct location errors in measured 3-D data sets and distributes the errors throughout the point sets by applying solid mechanics principles to a volume surrounding the data points. … The displacement constraints can be specified in terms of both control points, whose absolute coordinates are known in space and do not move … In this way an entire family of constraints can be specified and applied to groups of objects such as points”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra, and further in view of Merler et al. (US 9928448) (henceforth “Merler (448)”).  Munoz (Stacked), Suzuki, Stassopoulou, Kacyra and Merler (448) are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 5, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches the code further comprising code to cause the processor to:
each category from the set of categories being from the plurality of categories, the point being classified by the machine learning model to the set of categories (Munoz (Stacked): [Page 3, Top] the leaves have only one label (the point being classified by the machine learning model) “Ideally the leaves in the hierarchy are regions that contain only one label”, and [Page 5, Bottom] the labels are predefined (each category from the set of categories being from the plurality of categories) “We denote by K the set of possible labels”)

Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra does not appear to explicitly disclose the code further comprising code to cause the processor to: select, from a set of categories, the category for a point from the plurality of points based on a predefined category hierarchy, each category from the set of categories being from the plurality of categories, the point being classified by the machine learning model to the set of categories. 

However, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra further teaches:
selecting one or more labels based on a probability (Munoz (Stacked): [Page 3, Top] multiple categories can be selected based on the assigned probabilities “Ideally the leaves in the hierarchy are regions that contain only one label, but as Fig. 2 also illustrates, this assumption is not always true, especially for more complex scenes”)

However, Merler (448) teaches: 
select, from a set of categories, a category for a point from the plurality of points based on a predefined category hierarchy (Merler (448): [Figure 5] shows that categorizations can be hierarchical with probabilities existing on multiple levels 
    PNG
    media_image3.png
    286
    685
    media_image3.png
    Greyscale
, and [Column 2, Lines 27 – 31] classifiers are specific to each level and can iteratively refine the classifications “Different ones of the classifiers 106 are associated with different levels in a classification hierarchy. For example, classifier 106-1 may be associated with a first level of a classification hierarchy that has a number of different image”, and [Column 5, Lines 48 – 54] the categories are hierarchical and can be learned “FIG. 3, as mentioned above, shows an example of a food classification hierarchy 300 in the form of a tree … Hierarchical relationships in a classification hierarchy such as classification hierarchy 300 may be … learned”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have the combined the hierarchical labeling and boundary extraction method disclosed by Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra with the classification of an image being selected from a hierarchical classification disclosed by Merler (448).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the classification results by utilizing semantic information/relationships (Merler (448): [Column 3, Lines 23 – 36] “The semantic-aware classifier 102 provides a visual recognition framework that integrates inherent semantic relationships among fine-grained classes. … In addition to improving classification accuracy, the semantic aware classifier 102 can also provide more semantically meaningful classification results even in cases of incorrect predictions.”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra, and further in view of Liu et al. “Building Extraction from High Resolution Satellite Imagery Based on Multi-scale Image Segmentation and Model Matching” (henceforth “Liu”).  Munoz (Stacked), Suzuki, Stassopoulou, Kacyra and Liu are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 8, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and further teaches: wherein the code to cause the processor to define the polyline boundary includes code to 
cause the processor to define the polyline boundary for each shape from the plurality of shapes as (Stassopoulou: [Page 729, Figure 8] polyline shapes are generated separately for each detected building 
    PNG
    media_image4.png
    235
    686
    media_image4.png
    Greyscale
)

Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra does not appear to explicitly disclose: cause the processor to define the polyline boundary for each shape from the plurality of shapes as (1) encompassing that shape.  

However, Liu teaches: 
define the polyline boundary for each shape from the plurality of shapes as (1) encompassing that shape (Liu: [Page 5, Figure 6] the reconstructed building shape removes false interior building edges in order to fully enclose the building, and [Page 5, Left Column] “In order to remove these false lines, a buffer around each line between two nodes is constructed. … some false edges will be eliminated”).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and boundary extraction method disclosed by Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra with the method of extracting the exterior boundaries of the building disclosed by Liu.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the edge detection in the presence of segmentation errors (Liu: [Page 5, Left Column] “Region grown and low contrast decrease the capability of edge detection resulting in failure of the method used to construct graph in section IV. … By this criterion, some false edges will be eliminated.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra, and further in view of Arefi et al. “Approximation of building boundaries” (henceforth “Arefi”).  Munoz (Stacked), Suzuki, Stassopoulou, Kacyra and Arefi are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 10, Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the criterion is a predetermined deviation threshold, the code to cause the processor to define the polyline boundary includes code to cause the processor to define the polyline boundary for that shape from the plurality of shapes as a straight line between a first point associated with the border and a second point associated with the border when a deviation of the position of each point associated with the border otherwise on the polyline boundary is less than the predetermined deviation threshold.  

However, Arefi teaches: 
wherein the criterion is a predetermined deviation threshold, the code to cause the processor to define the polyline boundary includes code to cause the processor to define the polyline boundary for that shape from the plurality of shapes as a straight line between a first point associated with the border and a second point associated with the border when a deviation of the position of each point associated with the border otherwise on the polyline boundary is less than the predetermined deviation threshold (examiner interprets “a … deviation threshold” to reasonably encompass a distance from the simplified polyline to an original point not part of the poly in view of the instant application [Paragraph 1072] “the second processing engine 114 can be configured to smooth and/or simplify a polyline or a portion of a polyline defined between a first point (e.g., a starting point of the polyline) and a second point (e.g., an ending point of the polyline) by evaluating a deviation of the position of each point on the polyline between the first point and the second point relative to, for example, a position of a point otherwise on a straight polyline defined between the first point and the second point.”) (Arefi: [Page 26, Middle] points are included on the simplified line until the maximum distance between the simplified line and the original points is less than a specific threshold “The algorithm starts with the first and last point A and B. A straight line is constructed through these points. The original point Q having the largest distance to the straight line is searched in order to replace the original straight line by the two line segments AQ and QB. This is repeated until the largest distance between the polygon and the given points is below a certain threshold”).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and boundary extraction method disclosed by Munoz (Stacked) in view of Suzuki, and further in view of Stassopoulou, and further in view of Kacyra with the method for fitting a polygon to a set of boundary points disclosed by Arefi.  One of ordinary skill in the art would have been motivated to make this modification in order to simply the extracted border (Arefi: [Page 25, Abstract] “A polygon is fitted to the boundary points to approximate and reduce the number of points.”)

Claims 11 – 13 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra.  Munoz (Stacked), Merler (448), Suzuki and Kacyra are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 11, Munoz (Stacked) teaches an apparatus, comprising: (Munoz (Stacked): [Page 12, Bottom] the method can be used on a computer “We propose an alternative to the graphical model formulation for structured prediction in computer vision”)
receive data having a plurality of points arranged in a pattern (Munoz (Stacked): [Page 2, Figure 1] a received image containing regions is labeled “Given an image and its hierarchical decomposition of regions, we sequentially predict the proportion of labels present (drawn in the dashed boxes) using image features and previous predictions”)
provide an indication associated with each point from the plurality of points as an input to a machine learning model (Munoz (Stacked): [Page 4] the predicted labels from previous levels (provide an indication associated with each point) are provided to the later trained levels (as an input to a machine learning model) “In our approach we break up the complex structured prediction problem into a series of simpler classification problems, inspired by recent works in machine learning focused on sequence prediction … After a level has been trained, the predicted labels are passed to the child regions to be used as features that model contextual relationships”)
to classify each point from the plurality of points into a set of categories from a plurality of categories (Munoz (Stacked): [Page 3, Top] the leaves have only one label (to classify each point into a category) “Ideally the leaves in the hierarchy are regions that contain only one label”, and [Page 5, Bottom] the labels are predefined (from a plurality of categories) “We denote by K the set of possible labels”)

Munoz (Stacked) does not appear to explicitly disclose: select, for each point from the plurality of points, a category from the set of categories for that point based on a predefined category hierarchy. 

However, Merler (448) teaches: 
select, for each point from a plurality of points, a category from a set of categories for that point based on a predefined category hierarchy (Merler (448): [Figure 3] shows a classification based on a food taxonomy, and [Column 2, Lines 27 – 31] classifiers are specific to each level “Different ones of the classifiers 106 are associated with different levels in a classification hierarchy. For example, classifier 106-1 may be associated with a first level of a classification hierarchy that has a number of different image”, and [Column 5, Lines 48 – 54] the categories are hierarchical and can be learned “FIG. 3, as mentioned above, shows an example of a food classification hierarchy 300 in the form of a tree … Hierarchical relationships in a classification hierarchy such as classification hierarchy 300 may be … learned”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have the combined hierarchical labeling method disclosed by Munoz (Stacked) with the classification of an image being selected from a hierarchical classification disclosed by Merler (448).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the classification results by utilizing semantic information/relationships (Merler (448): [Column 3, Lines 23 – 36] “The semantic-aware classifier 102 provides a visual recognition framework that integrates inherent semantic relationships among fine-grained classes. … In addition to improving classification accuracy, the semantic aware classifier 102 can also provide more semantically meaningful classification results even in cases of incorrect predictions.”)

Munoz (Stacked) in view of Merler (448) does not appear to explicitly disclose: for each point from the plurality of points, identify a set of points from the plurality of points adjacent to that point in the pattern and having a common category from the plurality of categories of that point to define a shape from a plurality of shapes.

However, Suzuki teaches:
for each point from a plurality of points, identify a set of points from the plurality of points adjacent to that point in the pattern and having a common category from a plurality of categories of that point (Suzuki: [Page 39, Bottom] the outermost border of a binary picture is determined, where a common category and other categories represents a binary relationship (i.e. common-category = 1, and other categories = 0) “We can modify the algorithm shown above so that it follows only the outermost borders of a binary picture (i.e., the outer border between the background and a 1-component)”)
to define a shape from a plurality of shapes (Suzuki: [Page 1] the extracted borders represent the original components (to define a shape from a plurality of shapes) “If one wants to convert a binary picture into the border representation, then he can extract the topological structure of the image with little additional effort by using the algorithms presented here”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling method disclosed by Munoz (Stacked) in view of Merler (448) with the boundary extraction method of binary images disclosed by Suzuki.  One of ordinary skill in the art would have been motivated to make this modification in order to represent a component in a binary image (i.e. same category vs. different category) by its enclosing border (Suzuki: [Page 32] “If one wants to convert a binary picture into the border representation, then he can extract the topological structure of the image with little additional effort by using the algorithms presented here. The information to be extracted is the surroundness relation among the two types of borders: the outer borders”)

Munoz (Stacked) in view of Merler (448), and further in view of Suzuki does not appear to explicitly disclose: a memory; a processor operatively coupled to the memory, the processor configured to; data received being aerial data; and generate a computer-aided design file using each shape from the plurality of shapes.

However, Kacyra teaches:
a memory; a processor operatively coupled to the memory, the processor configured to (Kacyra: [Page 58] the system runs on a processor executing an OS and having access to RAM “The CGP will run on a I 00 MHz Pentium Processor running Windows NT in a ·laptop box. The system will provide a minimum of 48 Mbytes of RAM with a 512 kbyte cache”, and [Paragraph 94] the system executes software “Referring still to FIG. 2, the CGP 40 is constituted of a data processing system (e.g., a notebook computer or a graphics workstation) and special purpose software that when executed conFig.s the CGP 40 data processing system to perform the FDV 10 control and targeting functions”, and  [Page 24] data can be accessed by the program “The database module encapsulates storage and retrieval of the data generated by the application. It should provide rapid access to that data, whether it is stored on disk or in memory, in a transparent manner”)
receive aerial data having a plurality of points arranged in a pattern (Kacyra: [Paragraph 11] “Another known field gathering data process employs stereo photography and aerial photogrammetry. That is, stereoscopic images are taken of the objects”)
generate a computer-aided design file using each shape from a plurality of shapes (Kacyra: [Figure 1A] data is exported to 3D CAD in an output step 
    PNG
    media_image2.png
    93
    480
    media_image2.png
    Greyscale
, and [Page 33] any of the data generated can be exported (generate a file using the polyline boundary of each shape and the layer for each category) “Data generated within the CYRAX CGP can be exported in an ASCII text format in the form of ‘.crx’ files.”, and [Page 57] information stored as CGP data can be exported to CAD “The Data Exchange toolkit provides the functionality necessary to seamlessly integrate the CGP with other CAD packages and vendor provided catalogues. The toolkit will ultimately import and export a wide variety of file types dependent upon market need”, and [Paragraph 87] the extracted elements correspond to geometric shapes (from a plurality of shapes) “the CGP module 40 recognizes geometric shapes represented by groups of points in the point cloud 30, and the CGP module generates a CGP model 42 that represents these geometric shapes.”))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and border extraction method disclosed by Munoz (Stacked) in view of Merler (448), and further in view of Suzuki with the steps for outputting data as layers in a CAD file disclosed by Kacyra.  One of ordinary skill in the art would have been motivated to make this modification in order to perform further processing steps (Kacyra: [Paragraph 329] “The resulting model can be exported to any of a number of CAD programs for further editing or designing. In the preferred embodiment, the CGP 40 can create a CAD file in a format compatible with several commercial CAD programs, and can then start the CAD program, having it load the generated data file.”)

With regard to claim 12, Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra teaches all the elements of the parent claim 11, and further teaches: wherein the aerial data is from an aerial orthomosaic image formed by a plurality of pixels, each point from the plurality of points is associated with a pixel from the plurality of pixels of the aerial orthomosaic image (Kacyra: [Paragraph 11] “Another known field gathering data process employs stereo photography and aerial photogrammetry. That is, stereoscopic images are taken of the objects and the resulting stereo photographs are registered either manually or using computerized techniques to reproduce the relative location of the camera picture plane location at the time each photograph was taken … the operator digitizes the coordinates of a sufficient number of points to allow the definition of the objects”).

With regard to claim 13, Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra teaches all the elements of the parent claim 11, and further teaches: wherein the aerial data is from a point cloud (Kacyra: [Paragraph 11] points in a 3D space are obtained from the air “Another known field gathering data process employs stereo photography and aerial photogrammetry … Specifically, with the aid of specially mounted stereoscopic viewing lenses, the operator digitizes the coordinates of a sufficient number of points to allow the definition of the objects using the stereo photographs”).

With regard to claim 15, Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra teaches all the elements of the parent claim 11, and further teaches: define a layer for each category from the plurality of categories, the layer for a category from the plurality of categories including each shape from the plurality of shapes associated with that category (Kacyra: 328 any of the generated data can be placed into different layers “Traversing the data set can be simplified by placing objects in different layers, and then displaying only the layers of interest”).

With regard to claim 16, Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra teaches all the elements of the parent claim 11, and further teaches: wherein the aerial data includes elevation data associated with each point from the plurality of points (Kacyra: [Paragraph 9] the distance to the measured point (includes elevation data) is recorded in combination with generating the 3D point “the laser ranging device obtains a precise measurement of the distance between the instrument and the target ... The distance and angle data are either recorded automatically … or are reduced within the instrument to Cartesian coordinates relative to the instrument axes”).

With regard to claim 17, Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra teaches all the elements of the parent claim 11, and further teaches: wherein the plurality of categories is associated with at least one of a manmade structure or a geological feature (examiner interprets “a geological feature” to reasonably encompass a tree in view of the instant application [Paragraph 1060]) (Munoz (Stacked): [Page 5, Figure 3] the categories comprise a tree (a geological feature) and a road/building (a manmade structure) 
    PNG
    media_image5.png
    338
    523
    media_image5.png
    Greyscale
)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra, and further in view of Stassopoulou.  Munoz (Stacked), Merler (448), Suzuki, Kacyra and Stassopoulou are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 14, Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra teaches all the elements of the parent claim 11, and does not appear to explicitly disclose: wherein the processor is configured to define a polyline boundary of each shape from the plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to the position of at least one other point associated with the border of that shape.

However, Stassopoulou teaches:
define a polyline boundary of each shape from the plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to the position of at least one other point associated with the border of that shape (examiner interprets “a polyline” to reasonably encompass a line in vector format associated with points in view of the instant application [Paragraph 1068-1069]) (Stassopoulou: 718 the polygonal approximation is based on the boundary (define a polyline boundary associated with a border of that shape) “Evidence is collected for each region including: …  (d) the region's extracted boundary. This will be processed further to derive a polygonal approximation to the region, using the derived corners, as well as a measure of rectangularity”, and 721 the polyline boundary is defined with respect to corner points, and the corner points are defined with respect to an curvature threshold (with respect to a criterion a position of each point) “Segmented region boundary points (indexed by s1::sn) were then labeled as corners if … the absolute curvature value at such a peak was greater than a threshold”, and [Page 728, Figure 6] polygonal approximation of a building 
    PNG
    media_image1.png
    256
    751
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the object recognition from an aerial image steps disclosed by Munoz (Stacked) in view of Merler (448), and further in view of Suzuki, and further in view of Kacyra with the one or more boundary extraction steps disclosed by Stassopoulou.  One of ordinary skill in the art would have been motivated to make this modification in order to update building layers in maps from orthomosaic aerial images (Stassopoulou: [Page 716] “The main contribution of this paper is to explore the use of Bayesian Networks to combine diverse information obtained from orthophotos and assign probabilities to buildings to create and update the building layer in maps. … Although Bayesian networks have been successfully applied to medical diagnosis,8;29 forecasting,1;7 environmental risk assessment39 and other decision-making systems, they have yet to be fully utilized in Computer Vision systems.”).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Liu, and further in view of Stassopoulou, and further in view of Kacyra.  Munoz (Stacked), Liu, Stassopoulou and Kacyra are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 18, Munoz (Stacked) teaches a method, comprising:
training, at a first time, a machine learning model using a first dataset having a first plurality of shapes, each shape from the first plurality of shapes (Munoz (Stacked): [Page 2, Bottom] “Starting with the entire image, we train a classifier to predict the proportions of labels in the image. As we further discuss in Sect. 3, these predictions are passed to the child level and are used to train another classifier over the child subregions. The procedure is repeated until the leaves are reached.”, and [Page 2, Figure 1] the image has various shapes 
    PNG
    media_image6.png
    412
    564
    media_image6.png
    Greyscale
)
(1) is labeled with a category from a plurality of categories (Munoz (Stacked): [Page 3, Top] regions corresponding to objects are labeled “Ideally the leaves in the hierarchy are regions that contain only one label,” and [Page 5, Bottom] the labels are predefined (from a plurality of categories) “We denote by K the set of possible labels”)
providing an indication associated with each point from a plurality of points as an input to the machine learning model (Munoz (Stacked): [Page 4] the predicted labels from previous levels (provide an indication associated with each point) are provided to the later trained levels (as an input to a machine learning model) “In our approach we break up the complex structured prediction problem into a series of simpler classification problems, inspired by recent works in machine learning focused on sequence prediction … After a level has been trained, the predicted labels are passed to the child regions to be used as features that model contextual relationships”)
to classify each point from the plurality of points into a category from the plurality of categories (Munoz (Stacked): [Page 3, Top] the leaves have only one label (to classify each point into a category) “Ideally the leaves in the hierarchy are regions that contain only one label”, and [Page 5, Bottom] the labels are predefined (from a plurality of categories) “We denote by K the set of possible labels”)
for each point from the plurality of points, identifying a set of points from the plurality of points adjacent to that point in the pattern and having a common category from the plurality of categories of that point (Suzuki: [Page 39, Bottom] the outermost border of a binary picture is determined, where a common category and other categories represents a binary relationship (i.e. common-category = 1, and other categories = 0) “We can modify the algorithm shown above so that it follows only the outermost borders of a binary picture (i.e., the outer border between the background and a 1-component)”)
to define a shape from a second plurality of shapes (Suzuki: [Page 1] the extracted borders represent the original components (to define a shape from a plurality of shapes) “If one wants to convert a binary picture into the border representation, then he can extract the topological structure of the image with little additional effort by using the algorithms presented here”)

Munoz (Stacked) does not appear to explicitly disclose: first dataset being an aerial dataset; each shape from the first plurality of shapes … (2) includes a polyline boundary fully encompassing that shape and distinct from the polyline boundary for the remaining shapes from the first plurality of shapes.

However, Liu teaches:
a first aerial dataset having a first plurality of shapes (Liu: [Page 1, Right Column] aerial images contains buildings which are extracted “Zheltov [2] adopts the linear extraction method proposed by Burns et al. [3] and combines with the rectangular building model to extract building information from aerial images”)
(2) includes a polyline boundary fully encompassing a shape and distinct from the polyline boundary for the remaining shapes from a first plurality of shapes (Liu: [Page 5, Figure 6] the reconstructed building shape removes false interior building edges in order to fully enclose the building (polyline boundary fully encompassing that shape) 
    PNG
    media_image7.png
    324
    255
    media_image7.png
    Greyscale
, and [Page 5, Left Column] “In order to remove these false lines, a buffer around each line between two nodes is constructed. … some false edges will be eliminated”, and [Page 6, Figure 9] multiple building are reconstructed (distinct from the polyline boundary for the remaining shapes) 
    PNG
    media_image8.png
    263
    291
    media_image8.png
    Greyscale
).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have the combined hierarchical labeling method disclosed by Munoz (Stacked) with the method of extracting the exterior boundaries of the building disclosed by Liu.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the edge detection in the presence of segmentation errors (Liu: [Page 5, Left Column] “Region grown and low contrast decrease the capability of edge detection resulting in failure of the method used to construct graph in section IV. … By this criterion, some false edges will be eliminated.”).

Munoz (Stacked) in view of Liu does not appear to explicitly disclose: receiving, at a second time after the first time, a second aerial dataset having a plurality of points arranged in a pattern; and defining a polyline boundary of each shape from the second plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to a position of at least one other point associated with the border of that shape.

However, Stassopoulou teaches:
receiving, at a second time after a first time, a second aerial dataset having a plurality of points arranged in a pattern (Stassopoulou: [Page 715] multiple aerial datasets (receiving a second aerial dataset) “It is often the case, however, that multiple views of the same scene are available”, and [Page 718] the dataset have an associated timestamp which could be different (at a second time after the first time) “the existence of a corresponding shadow at the expected location defined by the solar angles and derived from the geographic coordinates of the image and the date and time stamp (assumed known)”)
defining a polyline boundary of each shape from a second plurality of shapes by analyzing with respect to a criterion a position of each point associated with a border of that shape relative to a position of at least one other point associated with the border of that shape (examiner notes that there can be multiple processing engines in view of the instant application [Figure 3] and [Paragraph 1056]) (examiner interprets “a polyline” to reasonably encompass a line in vector format associated with points in view of the instant application [Paragraph 1068-1069]) (Stassopoulou: 718 the polygonal approximation is based on the boundary (define a polyline boundary associated with a border of that shape) “Evidence is collected for each region including: …  (d) the region's extracted boundary. This will be processed further to derive a polygonal approximation to the region, using the derived corners, as well as a measure of rectangularity”, and 721 the polyline boundary is defined with respect to corner points, and the corner points are defined with respect to an curvature threshold (with respect to a criterion a position of each point) “Segmented region boundary points (indexed by s1::sn) were then labeled as corners if … the absolute curvature value at such a peak was greater than a threshold”, and [Page 728, Figure 6] polygonal approximation of a building 
    PNG
    media_image1.png
    256
    751
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the object recognition from an aerial image steps disclosed by Munoz (Stacked) in view of Liu with the one or more boundary extraction steps disclosed by Stassopoulou.  One of ordinary skill in the art would have been motivated to make this modification in order to update building layers in maps from orthomosaic aerial images (Stassopoulou: [Page 716] “The main contribution of this paper is to explore the use of Bayesian Networks to combine diverse information obtained from orthophotos and assign probabilities to buildings to create and update the building layer in maps. … Although Bayesian networks have been successfully applied to medical diagnosis,8;29 forecasting,1;7 environmental risk assessment39 and other decision-making systems, they have yet to be fully utilized in Computer Vision systems.”).

Munoz (Stacked) in view of Liu, and further in view of Stassopoulou does not appear to explicitly disclose: generating a computer-aided design file using the polyline boundary of each shape from the second plurality of shapes.  

However, Kacyra teaches: 
generating a computer-aided design file using a polyline boundary (Kacyra: [Figure 1A] data is exported to 3D CAD in an output step 
    PNG
    media_image2.png
    93
    480
    media_image2.png
    Greyscale
, and [Page 33] any of the data generated can be exported (generate a file using the polyline boundary of each shape and the layer for each category) “Data generated within the CYRAX CGP can be exported in an ASCII text format in the form of ‘.crx’ files.”, and [Page 57] information stored as CGP data can be exported to CAD “The Data Exchange toolkit provides the functionality necessary to seamlessly integrate the CGP with other CAD packages and vendor provided catalogues. The toolkit will ultimately import and export a wide variety of file types dependent upon market need”, and [Paragraph 87] the elements correspond to geometric shapes (from a plurality of shapes) “the CGP module 40 recognizes geometric shapes represented by groups of points in the point cloud 30, and the CGP module generates a CGP model 42 that represents these geometric shapes.”))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and border extraction method disclosed by Munoz (Stacked) in view of Liu, and further in view of Stassopoulou with the steps for outputting data as layers in a CAD file disclosed by Kacyra.  One of ordinary skill in the art would have been motivated to make this modification in order to perform further processing steps (Kacyra: [Paragraph 329] “The resulting model can be exported to any of a number of CAD programs for further editing or designing. In the preferred embodiment, the CGP 40 can create a CAD file in a format compatible with several commercial CAD programs, and can then start the CAD program, having it load the generated data file.”)

With regard to claim 20, Munoz (Stacked) in view of Liu, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 18, and further teaches: wherein the second aerial dataset includes elevation data associated with each point from the plurality of points (Kacyra: [Paragraph 9] the distance to the measured point (includes elevation data) is recorded in combination with generating the 3D point “the laser ranging device obtains a precise measurement of the distance between the instrument and the target ... The distance and angle data are either recorded automatically … or are reduced within the instrument to Cartesian coordinates relative to the instrument axes”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (Stacked) in view of Liu, and further in view of Stassopoulou, and further in view of Kacyra, and further in view of Arefi.  Munoz (Stacked), Liu, Stassopoulou, Kacyra and Arefi are analogous art because they are in the same field of modeling objects based on images, and because they solve the same problem of automating the definition of objects in images.

With regard to claim 19, Munoz (Stacked) in view of Liu, and further in view of Stassopoulou, and further in view of Kacyra teaches all the elements of the parent claim 18, and does not appear to explicitly disclose: wherein the criterion is a predetermined deviation threshold, the defining the polyline boundary includes defining the polyline boundary for that shape from the second plurality of shapes as a straight line between a first point associated with the border of that shape and a second point associated with the border of that shape when a deviation of the position of each point associated with the border otherwise on the polyline boundary is less than the predetermined deviation threshold.

However, Arefi teaches: 
wherein the criterion is a predetermined deviation threshold, the code to cause the processor to define the polyline boundary includes code to cause the processor to define the polyline boundary for that shape from the plurality of shapes as a straight line between a first point associated with the border and a second point associated with the border when a deviation of the position of each point associated with the border otherwise on the polyline boundary is less than the predetermined deviation threshold (examiner interprets “a … deviation threshold” to reasonably encompass a distance from the simplified polyline to an original point not part of the poly in view of the instant application [Paragraph 1072] “the second processing engine 114 can be configured to smooth and/or simplify a polyline or a portion of a polyline defined between a first point (e.g., a starting point of the polyline) and a second point (e.g., an ending point of the polyline) by evaluating a deviation of the position of each point on the polyline between the first point and the second point relative to, for example, a position of a point otherwise on a straight polyline defined between the first point and the second point.”) (Arefi: [Page 26, Middle] points are included on the simplified line until the maximum distance between the simplified line and the original points is less than a specific threshold “The algorithm starts with the first and last point A and B. A straight line is constructed through these points. The original point Q having the largest distance to the straight line is searched in order to replace the original straight line by the two line segments AQ and QB. This is repeated until the largest distance between the polygon and the given points is below a certain threshold”).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hierarchical labeling and border extraction method disclosed by Munoz (Stacked) in view of Liu, and further in view of Stassopoulou, and further in view of Kacyra with the method for fitting a polygon to a set of boundary points disclosed by Arefi.  One of ordinary skill in the art would have been motivated to make this modification in order to simply the extracted border (Arefi: [Page 25, Abstract] “A polygon is fitted to the boundary points to approximate and reduce the number of points.”)


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        June 17, 2022